            Case 2:17-cv-04983-TJH-KS Document 49 Filed 12/13/18 Page 1 of 3 Page ID #:768


             1

             2

             3

             4

             5

             6

             7

             8                             UNITED STATES DISTRICT COURT
             9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
            10
                 Interworks Unlimited, Inc., a            Case No. 2:17-cv-4983 TJH KSx)
            11   California corporation,
                                                          ORDER GRANTING
            12                Plaintiff,                  DEFENDANT/COUNTERCLAIMANT
                                                          DIGITAL GADGETS, LLC
            13         v.                                 APPLICATION FOR ORDER TO FILE
                                                          UNDER SEAL [42]
            14   Digital Gadgets, LLC., a New Jersey
                 limited liability company,               [Application filed concurrently herewith]
            15
                              Defendant.                 Date: January 7, 2019
            16                                           Time: Under Submission
                                                         Courtroom: 9B
            17   Digital Gadgets, LLC, a New Jersey
                 limited liability company,
            18
                              Counterclaimant,
            19
                       v.
            20
                 Interworks Unlimited, Inc., a
            21   California corporation,
            22                Counter-defendant.
            23

            24         The Court, having reviewed the Application of Defendant/Counterclaimant,
            25   DIGITAL GADGETS, LLC, (“DIGITAL”), through its undersigned counsel of
            26   record, applying for an Order to File Exhibits 11, 16 and 18 to the Declaration of
            27   Harlan M. Lazarus in support of Application for Order to File Under Seal, and finding
            28   good cause, IT IS HEREBY ORDERED THAT:


                                                      1
                  [PROPOSED] ORDER GRANTING APPLICATION FOR ORDER TO FILE EXHIBITS UNDER SEAL
/4684.001
            Case 2:17-cv-04983-TJH-KS Document 49 Filed 12/13/18 Page 2 of 3 Page ID #:769


             1         DIGITAL shall file Exhibits 11, 16 and 18 to the Declaration under seal
             2   pursuant to a protective order approved by the United States District Court for the
             3   Eastern District of Pennsylvania as the exhibits contain sensitive confidential
             4   information relative to the business operations of QVC, Inc. See Exhibit 25 to the
             5   Declaration of Harlan M. Lazarus, Esq. Counsel are further ordered to re-file the
             6   Declaration [DKT NO. 44] of Harlan M. Lazarus without Exhibits 11, 16, and 18.
             7

             8         IT IS SO ORDERED, ADJUDICATED and DECREED this 13th day of
             9   December, 2018.
            10

            11

            12
                                                                  HON. TERRY J. HATTER, JR.
            13                                                    US DISTRICT JUDGE
            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28



                                                      2
                  [PROPOSED] ORDER GRANTING APPLICATION FOR ORDER TO FILE EXHIBITS UNDER SEAL
/4684.001
            Case 2:17-cv-04983-TJH-KS Document 49 Filed 12/13/18 Page 3 of 3 Page ID #:770


             1

             2

             3

             4

             5

             6

             7

             8

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28



                                                     3
                 [PROPOSED] ORDER GRANTING APPLICATION FOR ORDER TO FILE EXHIBITS UNDER SEAL
/4684.001
